—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking review of a determination following a Tier III hearing finding him guilty of violating various inmate rules. We reject the contention of petitioner that he was denied his due process right to an inmate assistant of his choice. “An inmate has no constitutional due process right to the selection of any particular person as his assistant” (.Matter of Scott v Kelly, 143 AD2d 540, Iv denied 73 NY2d 705). We reject the further contention of petitioner that the misbehavior report did not sufficiently identify his role in the incident leading to the charges. The misbehavior report was sufficiently specific to enable petitioner to respond to the charges (see, Matter of Vogelsang v Coombe, 105 AD2d 913, 914, affd 66 NY2d 835).
There is no support in the record for petitioner’s further contention that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Hooper v Goord, 247 AD2d 884, 884-885). Petitioner also contends that he was denied due process when the misbehavior reports of two other inmates were not disclosed to him. However, petitioner has shown no prejudice arising from the failure to provide him with those misbehavior reports (see, Matter of Duamutef v Johnson, 266 AD2d 823, 824, lv denied 94 NY2d 759). We reject the further contention of petitioner that he has been denied due process because there are gaps in the hearing transcript. “[Tjhose gaps do not preclude meaningful review of petitioner’s contentions, and petitioner has not demonstrated that he was prejudiced thereby” (Matter of O’Reilly v Goord, 270 AD2d 858). We have reviewed petitioner’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — CPLR art 78.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.